Corrected Notice of Allowability – Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Specification
The specification mailed on August 12, 2021 contains a paragraph [008].  The Examiner has cancelled paragraph [008] that reads “submitted herewith as a part of this application is an Appendix to the Specification.”

Conclusion
The claim now stands in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA Q LAWRENCE whose telephone number is (571)270-0208.  The examiner can normally be reached on Monday-Friday from 9:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lilyana Bekic, can be reached on 571-272-7425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921